DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 24, 25, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Treadaway et al. (US 2012/0291792) in view of Cranford (US 2017/0188623) and Ostrander (US 2017/0112188).
Claims 1, 24, and 25. Treadaway et al. discloses a tobacco smoke filter 1 comprising a rod 2 of tobacco smoke filtering material and a continuous extruded element 7 (star shaped channel) extending longitudinally of the rod 2 (Abstract). The tobacco smoke filter 1 is for use with a cigarette ([0007]). The continuous extruded element extending longitudinally of the rod may have a hollow star shaped cross section ([0008]). The continuous extruded element 7 is surrounded by tobacco smoke filtering material 2 for the full length of the filter 1 (Figure 1).
Treadaway et al. does not explicitly disclose that the cigarette does not include tobacco or nicotine and comprises one or more smokable properties prepared from a plant in the Cannabis genus, or that the smoking article comprises a wrapper or plugwrap derived from a plant in the Cannabis genus
Cranford discloses filtered cannabis cigarettes (Abstract; [0076]). 
Cranford teaches that filters are included in cannabis cigarettes to reduce the harshness of inhaled smoke ([0005]). A user may smoke Cannabis to deliver a pharmacological action to the brain and body ([0003]) for recognized therapeutic and medical benefit ([0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the cigarette of Treadaway et al. be modified to contain cannabis and not tobacco or nicotine for users who wish to experience the pharmacological action of smoking Cannabis. 
Ostrander discloses a wrapper for enclosing smokable substances, wherein the wrapper is a pliable sheet completely sourced from female plants of the cannabis genus (Abstract).
Ostrander discloses that cigars are commonly wrapped in a tobacco leaf that imparts a specific flavor and experience, especially in combination with the actual blend of tobacco placed within the leaf. Other smokable substances could be enhanced in a similar manner. More specifically, given the legalization of marijuana for medicinal and now even recreational purposes, it is desirable to provide a rolling paper made of marijuana ([0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the wrapper or plug wrap of Modified Treadaway et al. could be made of female plants of the cannabis genus in order to impart a specific flavor or experience as taught by Ostrander. 
Claim 3. Modified Treadaway et al. discloses that the continuous extruded element 7 has a uniform cross-section along the full length of the filter (Treadaway Figure 1).
Claim 29. Modified Treadaway et al. discloses that the pliable sheet is completely sourced from female plants of the cannabis genus. Source species include cannabis sativa, cannabis indica, or a blend thereof (Ostrander Abstract).
Claims 27 and 30. Modified Treadaway et al. discloses the filter of claims 1 and 25 but does not specify that the cannabis plants for smoking are selected from one or more of the group consisting of: cannabis sativa sativa, cannabis sativa indica, and cannabis sativa ruderalis. However those plants of the cannabis genus are notoriously well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date that they may be included in the cannabis-hemp smoking blend of Modified Treadaway et al..


Claims 1, 3, 6, 7, 16, 17, 24, 25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lisan et al. (US 2016/0106147) in view of Cranford (US 2017/0188623) and Ostrander (US 2017/0112188).
	Claims 1, 24, and 25. Lisan et al. discloses a tobacco smoke filter or filter element for smoking articles such as cigarettes, the filter including a longitudinally extending core of tobacco smoke filtering material which includes a channel which extends longitudinally from an end of the core. The internal channel or bore may be circular in cross section, or may have a cross section of another defined shape (e.g. triangular, star-shaped, heart-shaped, etc.). The cross section of the channel is immediately visible at the mouth end and presents a distinctive image to the smoker. The filter may include a wrapper (Abstract; [0002]; [0041]; [0046]-[0050]).
Lisan et al. does not explicitly disclose that the shaped element is configured for use with a smoking article comprising one or more smokable materials other than tobacco wherein the smokable material other than tobacco is prepared from a plant in the cannabis genus. Lisan also does not disclose that the wrapper or plugwrap is derived from a plant in the Cannabis genus.
Cranford discloses filtered cannabis cigarettes (Abstract; [0076]). 
Cranford teaches that filters are included in cannabis cigarettes to reduce the harshness of inhaled smoke ([0005]). A user may smoke Cannabis to deliver a pharmacological action to the brain and body ([0003]) for recognized therapeutic and medical benefit ([0079]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the cigarette of Lisan et al. be modified to contain cannabis and not tobacco or nicotine for users who wish to experience the pharmacological action of smoking Cannabis. 
Ostrander discloses a wrapper for enclosing smokable substances, wherein the wrapper is a pliable sheet completely sourced from female plants of the cannabis genus (Abstract).
Ostrander discloses that cigars are commonly wrapped in a tobacco leaf that imparts a specific flavor and experience, especially in combination with the actual blend of tobacco placed within the leaf. Other smokable substances could be enhanced in a similar manner. More specifically, given the legalization of marijuana for medicinal and now even recreational purposes, it is desirable to provide a rolling paper made of marijuana ([0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the wrapper or plug wrap of Modified Lisan could be made of female plants of the cannabis genus in order to impart a specific flavor or experience as taught by Ostrander. 
Claim 3. Modified Lisan et al. discloses that the channel or bore extends from one end to the other of the longitudinally extending core and is well-defined with a wall thickness maintained within tight tolerances (Lisan [0011]-[0013]).
Claim 6. Modified Lisan et al. discloses that the tobacco smoke filtering material is cellulose acetate (Lisan [0008]).
Claim 7. Modified Lisan et al. discloses that the tobacco smoke filtering material comprises a plasticizer (Lisan [0007]; [0009]).
Claim 16. Modified Lisan et al. discloses that the filter element or filter cigarette according to the invention may be ventilated by methods well known in the art, e.g. by use of a pre-perforated or air-permeable outer wrapper, and/or laser perforation of the outer wrapper and, if present, tipping overwrap (Lisan [0053]).
Claim 17. Modified Lisan et al. discloses a multiple rod comprising a plurality (e.g. 2, 4, 6 etc.) of filters (or filter elements) as described above and/or herein integrally joined end-to-end in a mirror image relationship (Lisan [0054]).
Claim 28. Modified Lisan et al. discloses that the preferred plasticiser is triacetin, although other plasticisers, for example TEGDA, Triethyl Citrate and Polyethylene Glycol may be used (Lisan [0009]).
Claim 29. Modified Lisan discloses that the pliable sheet is completely sourced from female plants of the cannabis genus. Source species include cannabis sativa, cannabis indica, or a blend thereof (Ostrander Abstract).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lisan et al. (US 2016/0106147) in view of Cranford (US 2017/0188623), Ostrander (US 2017/0112188), and Fallon (US 2010/0147317).
Claim 4. Lisan in view of Cranford and Ostrander discloses the filter according to claim 1 but does not explicitly disclose that the channel is helical or substantially helical.
Fallon discloses a tobacco smoke filter comprising a spiral core (11) of impermeable or semi-permeable material. A filter spiral core (11) is surrounded by filter material (12) such as cellulose acetate and wrapped in paper (13) (Abstract).
Fallon teaches that by providing a smoke path that thus winds around the axis of the filter, the contact time of the smoke with the filtration material and the surface area of filtration material contacted may be increased ([0010]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the channel of modified Lisan be configured as a spiral in order to increase the contact time between smoke and the filtration material as taught by Fallon.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lisan et al. (US 2016/0106147) in view of Cranford (US 2017/0188623), Ostrander (US 2017/0112188), and Patron et al. (US 4848375).
Claim 8. Lisan in view of Cranford and Ostrander discloses the filter according to claim 1 but does not explicitly disclose that the filtering material comprises a pigment and/or a flavourant. 
Patron et al. discloses a cigarette 10 having filter assembly 14. Filter assembly 14 comprises a first filter assembly segment 16, and second and third filter assembly segments 17, 18 abutting, and rotatable relative to, segment 16. Segment 16 contains two semicircular flow paths 161, 162 for smoke or other fluids, such as air. Fluid flow path 161 is empty, and fluid flow path 162 contains a carrier medium 163 impregnated with a flavorant material. The carrier medium may also be a filter medium. Segments 17, 18 are in the form of cylindrical caps, also preferably of a substantially smoke-impervious material such as extruded or molded thermoplastic material, which fit over the ends of segment 16. Each segment 17, 18 has a semicircular opening 171, 181 in the end wall 172, 182 thereof for alignment with one or the other of flow paths 161, 162. (Figure 1; Column 3, line 4 – Column 4, line 21).
Patron et al. discloses that the flow path contains a flavorant chosen to provide a desired flavor when carried into a smoker's mouth by a current of air substantially at room temperature (Column 2, lines 37-46). It would have been obvious to one of ordinary skill in the art before the effective filing date that the filter element of Lisan be modified to include a flavorant to provide a desired flavor when carried into a smoker's mouth as taught by Patron et al. 


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lisan et al. (US 2016/0106147) in view of Cranford (US 2017/0188623), Ostrander (US 2017/0112188), Patron et al. (US 4848375), and Shen et al. (US 8353811).
Claims 9 and 11. Lisan in view of Cranford, Ostrander, and Patron discloses the filter of claim 8 but does not explicitly disclose that the flavorant is provided within a flavor capsule.
Shen et al. discloses smoking articles enhanced to deliver additives incorporated in microcapsules. In one embodiment, a "beads-on-a-string" fiber that incorporates beads/capsules along the length of a fiber during electrospinning, is incorporated into a filter of a smoking article, in which the beads/capsules comprise a sacrificial polymer or a non-sacrificial polymer. Flavorants and/or non-flavorant additives encapsulated within the beads/capsules can be released by interacting with constituents in the mainstream smoke (Abstract; Column 2, lines 17-24; Figures 10A and 10B).
Shen et al. teaches that tobacco smoke passing through a carbon sorbent material can lose favorable taste attributes. Thus, adding various flavorants back into tobacco smoke to replace lost flavorants is desirable. However, the enhancement in the taste of smoking articles by known methods is not long-lasting and may result in products having inconsistent flavor. Volatile flavors incorporated into smoking products are not stably retained. The beads/capsules provide consistent and controlled delivery of a large variety of additives, including flavorants and/or non-flavorant additives, to smokers during use (Column 1, lines 18-40). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that flavorant of Modified Lisan may be incorporated into the filter as a volatile flavor in a capsule so as to provide consistent and controlled delivery of the flavorant.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lisan et al. (US 2016/0106147) in view of Cranford (US 2017/0188623), Ostrander (US 2017/0112188), and Brown et al. (US 2016/0165950).
Claim 13. Lisan in view of Cranford and Ostrander discloses the filter according to claim 1, but does not explicitly disclose that the filtering material comprises carbon or activated carbon.
Brown et al. discloses a cigarette 10B with a filter 14B, the filter 14B is a tubular structure surrounding a non-porous microcapillary tube (or microcapillary) 18 centered axially in the filter 14B. The filter 14b incorporates carbon material such as carbon beads ([0031]; [0053]; Figures 1B and 9-11).
Brown teaches that carbon beads in the filter can be used to further scrub out volatile materials such as CO. Moreover, another benefit in the case of carbon/adsorbent beads is an improvement in taste and customer acceptance, since a portion of the smoke stream does not lose desirable fragrance and taste components that would be otherwise adsorbed ([0053]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include carbon beads in the filter element of Lisan to scrub out volatile materials and improve taste as taught by Brown.


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Treadaway et al. (US 2012/0291792) in view of Cranford (US 2017/0188623), Ostrander (US 2017/0112188), and Glas (US 2007/0077660).
Claim 26. Treadaway et al. in view of Cranford, Ostrander, and Moore teaches the smoking article of claim 24 but does not disclose a smokable material comprising oregano or hemp.
Glas teaches that the term cannabis is known to the person skilled in the art and refers e.g. to cannabis samples or cannabis preparations of the marijuana (hemp) plant, Cannabis sativa. They include marijuana leaf, bhang, ganja, or hashish (derived from the resin of the flowering heads of the plant) and hashish oil. Cannabis may for instance be a green-gray mixture of dried, shredded flowers and/or leaves of the hemp plant ([0183]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the cannabis used in the cannabis cigarette disclosed Cranford comprise a “green-gray mixture of dried, shredded flowers and/or leaves of the hemp plant” known to the person skilled in the art, as evidenced by Glas ([0183]).


	Response to Arguments
	Applicant argues that the motivation to combine Ostrander (“to impart a specific flavor or experience”) are merely conclusory and lack the required “reasoned explanation”. Examiner disagrees, as the rationale “to impart a specific flavor or experience” is drawn directly from the prior art (Ostrander [0006]) and is not merely a conclusory statement.
	Applicant’s other arguments are related to art that is no longer applied in the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747